Citation Nr: 1611415	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  09-17 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for peripheral neuropathy of the right upper extremity. 

2.  Entitlement to a rating in excess of 40 percent for peripheral neuropathy of the left upper extremity. 

3.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity prior to July 9, 2013, and in excess of 40 percent thereafter. 

4.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity prior to July 9, 2013, and in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1967 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO).

In May 2013 and September 2015, the Board remanded these claims for further development.  As the requested development has not been completed, further action to ensure compliance with the remand directive is required.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, all of the Board's May 2013 and September 2015 remand instructions were not successfully completed.  Therefore, the Board is left with no alternative but to remand the Veteran's claims to ensure that there is compliance with the instructions.

In particular, the Veteran was to be provided a new VA examination for his peripheral neuropathy of the upper and lower extremities.  The VA examination conducted in July 2013 relied on an electromyography study (EMG) conducted in June 2007.  The Board requested that all indicated evaluation, studies, and tests be conducted in the directives that accompanied the VA examination.  The Board notes that this EMG is outside of the time that the Veteran initially filed this claim for an increased rating in August 2007.  In the September 2015 remand, the Board found it necessary to remand the claim for an additional VA examination with EMG study, if necessary.  

The Veteran underwent a VA examination in October 2015.  However, the examiner did not obtain an EMG study, nor did the examiner explain why such a study was not necessary as specifically noted in the September 2015 Board remand. 

VA did not fulfill this directive, and when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998)

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum from the October 2015 VA examiner as to why an EMG study was not accomplished or found not to be necessary in conjunction with the examination of the Veteran's bilateral upper and lower extremity peripheral neuropathy.  

If the VA examiner does not provided an adequate explanation for the failure to provide the Veteran with a current EMG study, schedule the Veteran for an additional VA examination to determine the current nature and severity of his peripheral neuropathy of the bilateral upper and lower extremities.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  An EMG study should be conducted and included in the examination report.  If an EMG is not conducted, the examiner must provide an explanation for the failure to conduct the study.

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected peripheral neuropathy of the upper (median nerve) and lower (sciatic nerve) extremities.

For each upper extremity the examiner should indicate whether complete paralysis is present; and if so whether either upper extremity exhibits:

(a)  the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand);

(b)  pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended;

(c)  cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm;

(d)  flexion of wrist weakened;

(e)  pain with trophic disturbances.

For each lower extremity, the examiner should specifically indicate whether complete paralysis or incomplete paralysis is present.  If complete paralysis is shown, the examiner should note where either extremity exhibits: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.

If incomplete paralysis is shown, the examiner should indicate the severity by analogy to incomplete paralysis, i.e., mild, moderate, moderately severe, or severe with marked muscular atrophy.

The examiner should also describe the functional impairment (including occupational impairment) due to the Veteran's peripheral neuropathy of the upper and lower extremities.

The examiner should consider all of the evidence of record, including lay statements and medical records.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




